Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 7/27/21.  Claim(s) 2-7, 9, 11-15, 17-19, 21-25, 28-63, and 65-73 are cancelled.  Claim(s) 1, 8, 10, 16, 20, 26, 27, and 64 are pending.  Claim(s) 16, 20, and 27 have been withdrawn.
Applicant's amendments to the claims have rendered the 103 rejection of the last Office action moot, therefore hereby withdrawn.
Claim 1 is drawn to an allowable method.  All previously withdrawn claims that were withdrawn due to a species election are hereby rejoined and examined for patentability.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the prior art disclosed attempted treatments of smoldering multiple myeloma (SMM) with melphalan, they were shown to be ineffective.  For example, Salem et al. disclosed “These trials did not demonstrate a survival advantage … These were followed by studies using bisphosphonates to avoid the toxicity of melphalan” (emphasis added; see, for example, Salem et al., The road to cure in multiple myeloma starts with smoldering disease, Expert Opin Orphan Drugs. 2015 April 12; 3(6): . less ascorbic acid than the instantly claimed invention for a different patient population.
The instant inventors have discovered, via experimentation, that large doses of ascorbic acid which are minimally active by themselves, work in a super-additive fashion when combined with the minimally active melphalan (see, for example, the instant figures and the throughout the specification).  This benefit would not have necessarily been predictable, and therefore the instant claims are free from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 2-7, 9, 11-15, 17-19, 21-25, 28-63, and 65-73 are cancelled.  Claim(s) 1, 8, 10, 16, 20, 26, 27, and 64 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627